 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 1 of 8 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MINDY DIRIENZO,

       Plaintiff,                                        Case No.:
vs.

THE LAW OFFICE OF
PATRICK K. ELLIOTT, PLLC, and
PATRICK K. ELLIOTT, Individually,

      Defendants.
______________________________________/

                                         COMPLAINT

       Plaintiff, MINDY DIRIENZO, by and through her undersigned counsel, sues Defendants,

THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC, and PATRICK K. ELLIOTT,

Individually, and alleges as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                             PARTIES

       3.      Plaintiff, MINDY DIRIENZO, hereinafter referred to as “PLAINTIFF,” is a

resident of Pasco County, Florida.

       4.      Defendant, THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC, (“LOPE”) is

a Florida Limited Liability Company, licensed and authorized to conduct business in the State of
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 2 of 8 PageID 2




Florida and doing business within Hillsborough County.

       5.       At all times material hereto Defendant, PATRICK K. ELLIOTT, Individually,

(“ELLIOTT”) was an officer of the Defendant Corporation and had direct responsibility and

control over the compensation paid to employees of the organization.

       6.       Defendants are an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

       7.       Plaintiff regularly engaged in interstate commerce and her work for Defendants

directly and vitally related to the functioning of an instrumentality or facility of interstate

commerce.

       8.       Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l),

Defendants were Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendants

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                     GENERAL ALLEGATIONS

       9.       At all times material, Defendants are employers as defined by the laws under which

this action is brought.

       10.      At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employers.

       11.      Defendant, LOPE, is a law practice dedicated to representing employees in labor

and employment disputes.

       12.      Defendant, ELLIOTT, is a Florida licensed attorney dedicated to representing

employees in labor and employment disputes.

       13.      Defendant ELLIOTT is the principal of LOPE and the primary individual decision

maker who chose to not pay Plaintiff for any hours worked at all.



                                                 2
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 3 of 8 PageID 3




         14.   Defendants advertise themselves out as “Tampa Employment Law Attorney.” See

https://www.employmentandconsumerlaw.com/ (last accessed 10/19/20). They claim that “[t]he

firm represents employees who have claims of discrimination, wage and hour disputes, and will

even file a class action lawsuit if an unlawful background check was performed on you.” Id.

         15.   On or about May 26, 2020, Plaintiff filed a Complaint against Defendants for

violations of the Fair Labor Standards Act (“FLSA,” 29 U.S.C. §201, et seq.) in the United States

District Court for the Middle District of Florida. See Dirienzo v. The Law Office of Patrick K.

Elliott, PLLC, Case. No. 8:20-cv-01197 (M.D. Fla. May 26, 2020) (the “First FLSA lawsuit”).

         16.   In the First FLSA lawsuit, Plaintiff alleged that Defendants failed to pay her

minimum wage and the proper overtime premium in violation of the FLSA. Id.

         17.   Prior to filing the First FLSA lawsuit, counsel for Plaintiff sent Defendants a

demand letter to resolve this dispute. Defendants failed to respond the letter or otherwise

communicate with Plaintiff or Plaintiff’s counsel.

         18.   Shortly after filing the First FLSA lawsuit, Defendants agreed to settle this matter.

As a result, the parties filed a notice of Settlement on June 19, 2020.

         19.   After executing a settlement agreement, the parties filed a Joint Motion For

Approval of Settlement Agreement and Dismissal. (The First FLSA lawsuit, Doc. 15). The parties

attached a copy of the settlement agreement to the Joint Motion. (The First FLSA lawsuit, Doc.

15-1).

         20.   Due to Defendants claims of financial distress, Plaintiff agreed to accept the

settlement sum in four equal payments. In the settlement agreement, the parties agreed that the

Court retain jurisdiction until all payments were made.

         21.   On August 24, 2020, the Court entered an Order dismissing this case with prejudice.



                                                  3
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 4 of 8 PageID 4




(The First FLSA lawsuit, Doc. 16).

       22.     Based on assurances from Defendant Patrick K. Elliott, as a member of the Florida

Bar similarly focusing on employee rights, that the settlement would be paid as agreed and

represented to the Court, the undersigned did not seek immediate relief from the Order dismissing

the First FLSA Lawsuit without the Court retaining jurisdiction.

       23.     Despite continued assurances from Defendant Patrick K. Elliott that the settlement

would be paid as agreed, Defendants failed to make the first payment due under the agreement,

which was due, at the latest, on October 15, 2020.

       24.     Moreover, Defendant Patrick K. Elliott has completely ignored the undersigned

efforts to communicate with him for several weeks regarding the status of the payments.

       25.     In dismissing the First FLSA lawsuit, the Court relied on Defendants’

representations that they would pay Plaintiff as agreed upon in the Settlement Agreement. Having

failed to pay as agreed, there is no settlement of the First FLSA lawsuit.

       26.     Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

                                       COUNT I
                                  BREACH OF CONTRACT

       27.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 26.

       28.     Plaintiff was employed with Defendants from approximately November 2019 to

March 2020 as an administrative/intake assistant.

       29.     As an administrative/intake assistant, Plaintiff agreed to work for an hourly rate.

       30.     Defendants failed in their contractual duties to pay Plaintiff for any hours worked.

       31.     The actions of Defendants constitute a breach of the contract between the parties.

                                                 4
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 5 of 8 PageID 5




       32.     As a direct and proximate result of the Defendants’ breach of the contract, Plaintiff

has sustained damages, including but not limited to unpaid wages as contemplated by the

agreement between the parties.

       33.     Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

       34.     Plaintiff is entitled to an award of attorneys’ fees and costs pursuant to Florida

Statute §448.08.

       WHEREFORE, Plaintiff, MINDY DIRIENZO, prays for judgment against the

Defendants for damages as follows:

       a.      Payment of earned unpaid wages and/or other contractual remuneration;

       b.      Pre-judgment interest;

       c.      Post-judgment interest;

       d.      Attorneys’ fees and costs; and

       e.      For any other relief this court deems just and equitable.

                                    COUNT II
                   FAIR LABOR STANDARDS ACT – UNPAID OVERTIME

       35.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 34.

       36.     Plaintiff’s employment provided for a forty (40) hour work week but throughout

her respective employment Plaintiff was required to work and did work a substantial number of

hours in excess of forty (40) hours per work week.

       37.     At all times material, Defendants failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendants in excess of the maximum hours provided by law, but no

provision was made by Defendants to compensate Plaintiff at the rate of time and one-half her

                                                 5
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 6 of 8 PageID 6




regular rate of pay for the hours worked over forty (40) in a work week.

           38.      Defendants’ failure to pay Plaintiff the required overtime pay was intentional and

willful.

           39.      As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of

this matter.

           WHEREFORE, Plaintiff, MINDY DIRIENZO, respectfully request all legal and equitable

relief allowed by law including:

           a. judgment against Defendants for overtime compensation;

           b. liquidated damages;

           c. prejudgment interest;

           d. post-judgment interest;

           e. payment of reasonable attorneys' fees and costs incurred in the prosecution of this

                 claim;

           f. equitable relief declaring and mandating the cessation of Defendants’ unlawful pay

                 policy; and

           g.    such other relief as the court may deem just and proper.

                                           COUNT III
                           FAIR LABOR STANDARDS ACT - MINIMUM WAGE

           40.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 26.

           41.      At all times material hereto, Plaintiff, MINDY DIRIENZO, agreed to work for

Defendants ELLIOTT and LOPE at an agreed upon hourly rate.

           42.      Plaintiff was not paid at least minimum wage for all hours worked in each work

                                                      6
 Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 7 of 8 PageID 7




week.

        43.      At all times material, Defendants failed to comply with the FLSA, in that Plaintiff

should have been paid at no less than the minimum wage.

        44.      Defendants’ failure to pay Plaintiff the required wage was intentional and willful.

        45.      As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of

this matter.

        WHEREFORE, Plaintiff, MINDY DIRIENZO, respectfully request all legal and equitable relief

allowed by law including:

                 a.      judgment against Defendants for minimum wage compensation;

                 b.      liquidated damages;

                 c.      prejudgment interest;

                 d.      post-judgment interest;

                 c.      payment of reasonable attorneys’ fees and costs incurred in the prosecution

of this claim;

                 d.      such other relief as the court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        46.      Plaintiff requests a jury trial on all issues so triable.

Dated this 2nd day of November 2020.

                                         FLORIN GRAY BOUZAS OWENS, LLC

                                         /s/ Miguel Bouzas
                                         MIGUEL BOUZAS, ESQUIRE
                                         Florida Bar No.: 48943
                                         miguel@fgbolaw.com
                                         gina@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804

                                                     7
Case 8:20-cv-02562-MSS-TGW Document 1 Filed 11/02/20 Page 8 of 8 PageID 8




                           wolfgang@fgbolaw.com
                           16524 Pointe Village Drive, Suite 100
                           Lutz, FL 33558
                           Telephone (727) 254-5255
                           Facsimile (727) 483-7942

                           Trial Attorneys for Plaintiff




                                      8
